*415April 2.
Judge Brooke,
delivered tlie opinion of the court.
The court is of opinion, that the motion to reinstate the injunction in this case, on additional evidence tendered by the complainant, was in the nature of an original application for an injunction ¿ and that on the refusal of the chancellor to reinstate the injunction, an application to the judges of this court, or any of them, was proper, under the 44th section of the act entitled, « an act to reduce into one all acts and parts of acts, concerning the supe- “ rior courts of chancery,” according to the decision of this court, in the case of Toll-bridge vs. Free-bridge.(a)
The court is further of opinion, that the chancellor having discharged the injunction without deciding on the merits, they are not now before this court. The decree discharging the injunction on the grounds stated hy the chancellor, is therefore reversed, and the cause is remanded to be further proceeded in on its merits.

 Ante p. 206.